DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, Group 1A and Species 1 in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-8, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height. See Figures 1, 2A, and 2B.

Reference numbers in Fig 1 “should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.”  37 CFR 1.84(p)(3).

The drawings are objected to because, in Figs. 1, 5, and 7-9, the drawings do not have satisfactory reproduction characteristics. "All drawings must be made by a process which will give them satisfactory reproduction characteristics." 37 CFR 1.84 (I).

Figs. 1, 5, and 7-9 are not “made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.”  37 CFR 1.84(l).  

The use of shading in Figs. 1 and 3-9 does not appear to “[aid] in understanding the invention.” 37 CFR 1.84(m).

Claim Objections
Claims 1-13 are objected to because of the following informalities:
	Claim 1 recites the phrase “comprising or not comprising an immunogenic compound”. An interstitial fluid either comprises an immunogenic compound or it doesn’t therefore the claim is claiming all interstitial fluids. Examiner suggests that applicant remove the phrase and in further dependent claims change the wording from “the immunogenic compound” to “an immunogenic compound”.
	Claim 12 repeats the word “the”. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0024] recites the limitation “the amplitude of the voltage is between 50 µS to 7000 µS.” The unit “S” has not been defined in the specification and it is not a standard unit for measuring amplitude.
Paragraph [0099] recites the limitation “the frequency of the applied voltage may vary from 50 µS to 7000 µS.” The unit “S” has not been defined in the specification and it is not a standard unit for measuring frequency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Essalik (US9986979).
	Regarding claim 1, Essalik discloses a device for non-invasively and continuously extracting interstitial fluid comprising or not comprising an immunogenic compound from the skin of a subject comprising: 
an electroporator generating a non-pulsed voltage coupled to a pulsed voltage between at least one moving electrode and an electrical conducting adhesive for non- heating irreversibly electroporating the skin (Col. 5 line 65-Col. 6 line 3, “a device for non-invasively and continuously extracting interstitial fluid from the skin of a subject comprising means for irreversibly electroporating the skin by generating a non pulsed voltage and a pulsed voltage between at least one first moving or stationary electrode and a second stationary electrode”); 
a vacuum pump providing a negative pressure above the skin, the vacuum pump in operation providing the negative pressure simultaneously with electroporating the skin to form openings in the skin for extracting the interstitial fluid, the interstitial fluid being extractable only so long as the negative pressure is applied (Claim 12, “a vacuum pump providing a negative pressure above the skin, the vacuum pump in operation providing the negative pressure simultaneously with electroporating the skin to form openings in the skin for extracting the interstitial fluid, the interstitial fluid being extractable only so long as the negative pressure is applied in combination with electroporating the skin”); and 
a collecting chamber for collecting the interstitial fluid extracted from the skin (Col. 6 lines 4-5 “a collecting chamber for collecting the interstitial fluid extracted from the skin”).

	Regarding claim 2, Essalik discloses the device of claim 1.
	Essalik further discloses comprising an impedimetric sensor for detecting the immunogenic compound (Col. 6 lines 40-43, “In an embodiment, the device further comprises a biosensor or a plurality of sensors for analyzing the concentration of an analyte or a plurality of analytes in the extracted interstitial fluid from underneath the opened epidermis”).
	
Regarding claim 3, Essalik discloses the device of claim 2.
	Essalik further discloses wherein the impedimetric sensor comprises at least one of an anti-Spike antibody, anti-envelope antibody, anti-interlekin-6 antibody, a serum albumin and a promotor of adhesion (Col. 12, lines 15-21, “The sensing layer is obtained by the deposition of a homogenous mixture of a glucose oxidoreductase enzyme such as glucose oxidase, a mediator, a nano/micro powder of an electronic conductor, a cross-linking agent, a hydrophilic material, a hydrophilic additive and an adhesion promoter on the electronic layer based sensing electrode”).  

Regarding claim 4, Essalik discloses the device of claim 3.
	Essalik further discloses wherein the promotor of adhesion is aminosilane or nano- particles of an electronic conductor (Col 16 lines 15-18, “The preferred electrophilic and adhesion promoter that it is used is (3-aminopropyl)trimethoxysilane or any derivative of silane”).  

Regarding claim 5, Essalik discloses the device of claim 1.
	Essalik further discloses the collecting chamber comprises an extraction chamber for collecting the native interstitial fluid extracted through the skin (Col. 6 lines 31-33, “In a further embodiment, the collecting chamber comprises an extraction chamber for collecting the interstitial fluid extracted from the skin”).  

Regarding claim 10, Essalik discloses the device of claim 1.
	Essalik further discloses extracting interstitial fluid at a flow rate between 0.05 pL/minute to 5 mL/minute (Col. 15 lines 24-26, “The average flow rate of the obtained interstitial fluid at 30 kPa of negative pressure 7 μl/min”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Essalik as applied to claim 1 above, and further in view of Wei (“A Pliable Electroporation Patch (ep-Patch) for Efficient Delivery of Nucleic Acid Molecules into Animal Tissues with Irregular Surface Shapes”)
Regarding claim 9, Essalik discloses the device of claim 1.
	Essalik does not disclose said device non-heating irreversibly electroporating a surface area of the skin comprised between 2 mm2 to 500 cm2.
	However, Wei discloses said device non-heating irreversibly electroporating a surface area of the skin comprised between 2 mm2 to 500 cm2  (Page 3, “The effective area of the ep-Patch was designed to 100 mm2 to fit the typical size of tumor and muscle tissue of experimental mice”). 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Essalik to incorporate the teachings of Wei by adding said device non-heating irreversibly electroporating a surface area of the skin comprised between 2 mm2 to 500 cm2. One would limit the size of the electroporating area to make it large enough to cover the area of interest but not too large so as to electroporate too much skin.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Essalik as applied to claim 2 above, and further in view of Wandke (WO 2010025904).
Regarding claim 11, Essalik discloses the device of claim 2.
	Essalik further discloses wherein the impedimetric sensor detects the immunogenic compound by using a micro-potentiostat (Col. 12 lines 51-53,“The biosensor 22 disclosed herein can comprise an electrochemical sensor, a hydrogel layer, a potentiostat”).
	Essalik does not discloses which apply a single frequency sinusoidal potential perturbation superimposed on a DC potential and applied to the impedimetric sensor maintained at a DC voltage.
	However, Wandke discloses which apply a single frequency sinusoidal potential perturbation superimposed on a DC potential and applied to the impedimetric sensor maintained at a DC voltage (Page 3, “The applied voltage (see FIG. 13) can be sinusoidal (a), pulsed (bl, b2, c1, c2, d1, d2) (unipolar or bipolar), in the form of a high-frequency pulse (e) or in the form of a dc voltage (f) , Combinations of different forms of tension can also be used”).
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Essalik to incorporate the teachings of Wandke by adding which apply a single frequency sinusoidal potential perturbation superimposed on a DC potential and applied to the impedimetric sensor maintained at a DC voltage. The advantage of superimposing the sinusoidal potential perturbation on a DC potential is to bias the sinusoidal potential perturbation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Essalik and Wandke as applied to claim 11 above, and further in view of Experton (“Low-Voltage Flow-Through Electroporation in Gold-Microtube Membranes”)
Regarding claim 12, the combination of Essalik and Wandke discloses the device of claim 11.
	Wandke further discloses the single frequency is comprised between 10 mHz to 10 Hz (Page 3, “The alternating voltage frequency is usually 1 to 100,000,000s -1”).
	The combination of Essalik and Wandke does not disclose wherein the the amplitude of the sinusoidal perturbation is 10 mV ± 2 mV.
	 However, Experton discloses wherein the the amplitude of the sinusoidal perturbation is 10 mV ± 2 mV (Page 1, “We describe a new device based on gold-microtube membranes that can accomplish electroporation with voltage pulses that are orders of magnitude smaller, ≤5 V”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Essalik and Wandke to incorporate the teachings of Experton by adding wherein the the amplitude of the sinusoidal perturbation is 10 mV ± 2 mV. The advantage as described by the applicant in paragraph [0099], is “Electroporation of the skin is affected by the amplitude of the applied voltage, the shape of the applied voltage and of the electrodes, the frequency of the applied signal, the intensity of the applied current and the duration of the applied signal.” The specific amplitude would be selected depending on the electroporation procedure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN106388929 discloses “The invention improves the electrical safety of the irreversible electroporator by isolated conversion, to generate heat reduces the electroporation process, can be used for treating entity tumour in vivo or ex vivo therapy experiment research” (abstract) and “a secondary treatment can create ablation area of about 2 cm * 2 cm * 3 cm” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791